Exhibit 10.1

 

[g230511kei001.jpg]

 



DEFENSE REUTILIZATION AND MARKETING SERVICE
74 WASHINGTON AVENUE NORTH
BATTLE CREEK, MICHIGAN 49037-3092

 

IN REPLY

REFER TO DRMS J-362

 

Liquidity Services, Inc.,

1920 L Street, NW – 6th Floor

Washington, DC 20036

 

Dear Mr. Angrick:

 

This is in reference to the Defense Reutilization and Marketing Service sales
contract 99-0001-0002 for usable property. Specifically, modification 14, dated
May 13, 2008, extended the performance period of the contract for an additional
180 days and provided a termination clause whereby either party may terminate
the contract, without cost, provided a 60-day written notice is issued to the
other party.

 

It has been determined to be in the best interest of the U.S. Government to
terminate sales contract 99-0001-0002 pursuant to the terms and conditions
stated in modification 14. This letter is your notice of intent that contract
99-0001-0002 will terminate effective November 1, 2008. No further Delivery
Orders will be issued by DRMS under contract 99-0001-0002 after that date. DRMS
expects you to continue performing on contract 99-0001-0002 through contract
termination date, to include all contract performance requirements of the
wind-up period. Failure to perform will be cause to place your contract in
default.

 

As also provided for in modification 14 to contract 99-0001-0002, DRMS elects to
modify the product pool of property being made available. DRMS intends to
terminate Controlled Property Centers (CPCs) property verification duties
described in modification 11 to contract 99-0001-0002 as follows:

 

Huntsville and Columbus – effective October 17, 2008

Norfolk and Stockton – effective November 21, 2008

 

All property previously issued to you on a Delivery Order at the CPCs must be
verified by your staff and made available to DRMS for inspection and
certification by the dates stated above.

 

As provided in modification 14 to contract 99-0001-0002, you are required to
remove property previously issued to you within 90 days from the date of the
last Delivery Order. Property verified by your staff at the CPCs may not be
removed until inspected and certified by DRMS.

 

Federal Recycling Program

 

[g230511kei002.jpg]

Printed on Recycled Paper

 

--------------------------------------------------------------------------------


 

If you have any questions regarding the termination of your contract, please
feel free to contact me at (269) 961-5705.

 

 

Sincerely,

 

 

 

 

 

/s/ Neil A. Watters

 

NEIL A. WATTERS

 

Sales Contracting Officer
Chief of Sales

 

Disposal Operations

 

2

--------------------------------------------------------------------------------